Citation Nr: 0533352	
Decision Date: 12/08/05    Archive Date: 12/30/05

DOCKET NO.  04-24 590A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for hypertensive vascular 
disease as secondary to service-connected post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel






INTRODUCTION

The veteran had active military service from October 1941 to 
October 1945.

This case comes to the Board of Veterans' Appeals (Board) 
from a July 2003 rating decision, and was remanded in 
December 2004.  In a November 2003 written statement, the 
veteran asked for a local hearing.  However, he withdrew this 
request in a June 2004 statement.  This case has been 
advanced on the docket.


FINDINGS OF FACT

The evidence of record indicates that the veteran's 
hypertension was aggravated by his service-connected PTSD.


CONCLUSION OF LAW

The criteria for service connection for hypertension, to the 
extent it is aggravated by PTSD, are met.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303, 3.310 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Secondary service connection may be granted for a disability 
which is proximately due to, or the result of, a service-
connected disorder.  38 C.F.R. § 3.310(a) (2004).  Secondary 
service connection may be found in certain instances in which 
a service-connected disability aggravates another condition.  
When aggravation of a veteran's nonservice-connected 
condition is proximately due to, or the result of, a service-
connected condition, the veteran shall be compensated for the 
degree of disability - but only that degree - over and above 
the degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439 (1995).  

The veteran essentially claims that he has hypertensive 
vascular disease which is secondary to (or aggravated by) his 
PTSD, a service-connected condition for which he has been 
assigned a 30 percent rating since October 1998.  

In support of this claim, he has submitted a September 2002 
written statement from a private cardiologist who stated that 
he had treated the veteran for the prior eight months.  The 
cardiologist also stated (in pertinent part) as follows:

Prior to serving in the military [the veteran] 
had no evidence of any hypertension, coronary 
artery disease or cardiac arrhythmias.  In 
addition there is no family history of coronary 
disease, myocardial infraction, or stroke. . . . 
[P]sychological stress is a well known cause of 
hypertension.  There have been numerous studies 
in pre-hypertensive patients which indicate a 
relationship between stress mediated hyper-
responsivity to the cardiovascular system which 
increases subsequent risk of development of 
essential hypertension. In addition essential 
hypertension is a common risk factor for the 
development of not only atrial fibrillation but 
also coronary artery disease.  For more 
information you may refer to The Heart and 
Hypertension by Frank H. Messerli, M.D., York 
Medical Books copyright 1987, Chapter 4, 
Paragraph 9.  In addition it is my medical 
opinion that [the veteran's PTSD] contributed to 
the development of essential hypertension which 
is a significant risk factor of the development 
of coronary artery disease.

At a June 2003 VA heart examination, the veteran reported 
that he had been taking anti-hypertensive medication for 
approximately eight or nine years, and had undergone coronary 
bypass surgery in 1998.  The VA examiner diagnosed the 
veteran as having (in part) essential hypertension, 
arteriosclerotic heart disease, coronary artery disease, and 
post coronary bypass graft.  The examiner also opined as 
follows:

[T]o relate [the veteran's PTSD] with 
hypertension is purely speculative.  His 
hypertension . . . as likely as not had an 
influence [in or partially caused] his coronary 
artery disease and coronary bypass surgery; 
however, I feel that his [PTSD] is not at least 
as likely as not, meaning less than 50 percent 
likely to be a cause of his hypertensive 
cardiovascular disease.

VA sought a clarifying opinion, and in October 2005 the 
veteran underwent another VA examination.  After reviewing 
the veteran's claims file, including the two above-referenced 
opinions, the examiner opined that it was at least as likely 
as not that the veteran's hypertension has been aggravated by 
his  PTSD; but indicated that to provide the exact degree of 
aggravation would be pure speculation.

Accordingly, the Board finds that medical evidence of record 
indicates that it is as likely as not that the veteran's 
hypertension has been aggravated by his service-connected 
PTSD.  Therefore, his claim is granted.

In light of this result, a detailed discussion of VA's 
various duties to notify and assist is unnecessary (because 
any potential failure of VA in fulfilling these duties is 
harmless error).


ORDER

Service connection for hypertension, to the extent it is 
aggravated by PTSD, is granted.


____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


